Name: Decision (EU) 2015/2209 of the European Parliament of 27 October 2015 on the closure of the accounts of the ARTEMIS Joint Undertaking for the financial year 2013
 Type: Decision
 Subject Matter: accounting;  EU finance;  information technology and data processing;  EU institutions and European civil service;  budget
 Date Published: 2015-12-01

 1.12.2015 EN Official Journal of the European Union L 314/32 DECISION (EU) 2015/2209 OF THE EUROPEAN PARLIAMENT of 27 October 2015 on the closure of the accounts of the ARTEMIS Joint Undertaking for the financial year 2013 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the ECSEL Joint Undertaking (formerly the ARTEMIS Joint Undertaking) for the financial year 2013,  having regard to the Court of Auditors' report on the annual accounts of the ARTEMIS Joint Undertaking for the financial year 2013, together with the Joint Undertaking's replies (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 17 February 2015 on discharge to be given to the Joint Undertaking in respect of the implementation of the budget for the financial year 2013 (05306/2015  C8-0049/2015),  having regard to its decision of 29 April 2015 (3) postponing the discharge decision for the financial year 2013, and the replies from the Executive Director of the ECSEL Joint Undertaking (formerly the ARTEMIS Joint Undertaking),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4),  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 209 thereof,  having regard to Council Regulation (EC) No 74/2008 of 20 December 2007 on the establishment of the ARTEMIS Joint Undertaking to implement a Joint Technology Initiative in Embedded Computing Systems (6),  having regard to Council Regulation (EU) No 561/2014 of 6 May 2014 establishing the ECSEL Joint Undertaking (7), and in particular Article 1(2) and Article 12 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (8),  having regard to Commission Delegated Regulation (EU) No 110/2014 of 30 September 2013 on the model financial regulation for public-private partnership bodies referred to in Article 209 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (9),  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the second report of the Committee on Budgetary Control (A8-0283/2015), 1. Approves the closure of the accounts of the ARTEMIS Joint Undertaking for the financial year 2013; 2. Instructs its President to forward this Decision to the Executive Director of the ECSEL Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 452, 16.12.2014, p. 8. (2) OJ C 452, 16.12.2014, p. 9. (3) OJ L 255, 30.9.2015, p. 416. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 298, 26.10.2012, p. 1. (6) OJ L 30, 4.2.2008, p. 52. (7) OJ L 169, 7.6.2014, p. 152. (8) OJ L 357, 31.12.2002, p. 72. (9) OJ L 38, 7.2.2014, p. 2.